Citation Nr: 0909051	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-24 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for Meniere's Disease 
(claimed as a hearing condition).

2. Entitlement to an initial evaluation in excess of 20 
percent for Type II diabetes mellitus with diabetic 
retinopathy.

3.  Entitlement to an initial evaluation in excess of 20 
percent for arteriosclerotic heart disease (ASHD), to include 
the propriety of the 10 percent pre-aggravation deduction.

4.  Entitlement to an initial compensable evaluation for 
hypertension, to include the propriety of the zero percent 
pre-aggravation deduction.

5.  Entitlement to an initial compensable evaluation for 
onychomycosis.

6.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO, in pertinent part, denied 
service connection for Meniere's disease and malaria.  The 
July 2006 rating decision also granted service connection for 
Type II diabetes mellitus with diabetic retinopathy, ASHD, 
hypertension, onychomycosis, and erectile dysfunction.  The 
Veteran disagreed with the initial ratings assigned for each 
of these disabilities.    

In an August 2007 rating decision, service connection was 
awarded for malaria.  As the benefits sought have been 
granted, the claim is no longer in appellate status. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits, and the allocation of 
responsibility for obtaining such evidence, and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran did not sustain an injury or disease of 
Meniere's Disease in service; did not experience chronic 
symptoms of Meniere's Disease in service; did not experience 
continuous post-service symptoms of Meniere's Disease; and 
there is no competent evidence that demonstrates that the 
Meniere's Disease is related to the Veteran's active military 
service.

3.  The Veteran's diabetes mellitus Type II has not for any 
period of initial rating required insulin or a regulation of 
activities; the Veteran takes an oral hypoglycemic agent and 
follows a restricted diet only.

4.  The degree to which the Veteran's ASHD was manifested 
prior to his induction into active military service and prior 
to aggravation by the service-connected diabetes mellitus is 
not factually ascertainable; for the period of initial rating 
claim, ASHD has been manifested by x-ray evidence of 
cardiomegaly, with no evidence of left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent. 

5.  The degree to which the Veteran's hypertension was 
manifested prior to his induction into active military 
service and prior to aggravation by the service connected 
diabetes mellitus is not factually ascertainable; for the 
period of initial rating claim, hypertension has not been 
productive of diastolic pressure predominantly 100 or more, 
or systolic pressure predominantly 160 or more.

6.  The Veteran's onychomycosis has for the period of initial 
rating been productive of painful toenails, which are 
analogous to superficial scars that are painful on 
examination; onychomycosis has not for any period of initial 
rating been productive of symptomatology consistent with 
scars that are deep or cause limited motion, or dermatitis 
covering 20 to 40 percent of the body or 20 to 40 percent of 
exposed areas, or required the use of corticosteroids or 
other immunosuppressive drugs.  

7.  The Veteran's erectile dysfunction has not for any time 
during the initial rating period been productive of penis 
deformity with loss of erectile power.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Meniere's Disease 
have not been met.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

2.  The criteria for an initial evaluation in excess of 20 
percent disabling for Type II diabetes mellitus have not been 
met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 
7913 (2008).   

3.  The criteria for an initial 30 percent rating for ASHD 
have been met for the entire period of initial rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.104, Diagnostic Code 7005 
(2008).  

4.  The criteria for an initial compensable rating for 
hypertension have not been met for any period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.104, Diagnostic Code 7101 (2008).  

5.  The criteria for an initial 10 percent rating for 
onychomycosis have been met for the entire period of initial 
rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7800-7806, 
7813 (2008).  

6.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met for any period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.115b, Diagnostic Code 7522 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. 
§ 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

By way of correspondence sent the Veteran in August 2005, 
December 2005, and February 2006, VA complied with 
notification responsibilities pertaining to the Veteran's 
original claims for service connection.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  The Veteran 
indicated in March 2006 that he had no further evidence to 
submit in support of his claims.

In October 2007, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the pertinent claimed disability under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

Here, the Veteran's claims on appeal with regard to diabetes 
mellitus, ASHD, hypertension, onychomycosis, and erectile 
dysfunction arise from his disagreement with the initial 
disability evaluations assigned following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the United States Court of Appeals for 
Veterans Claims (Court) decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the July 2006 rating decision include 
a discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the June 2007 statement of the case (SOC).  The Veteran has 
been made well aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria.  
Statements of the Veteran indicate awareness of the evidence 
necessary to substantiate the claims for higher evaluations 
and no further analysis in that regard is necessary. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has made reasonable efforts to obtain relevant 
records adequately identified by the Veteran.  The claims 
file includes the Veteran's service treatment records, post-
service VA treatment records, and reports of VA examination.  

In April 2005, the RO was notified that records dated in 1979 
from Mount Carmel East were no longer available because they 
were destroyed.  The Veteran indicated in May 2006 that 
records from Dr. B were not available because the physician 
was deceased.  For this reason, any further efforts to obtain 
these records would be futile.  38 C.F.R. § 3.159(c)(1).

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion on the issue of 
entitlement to service connection for Meniere's Disease.  In 
so concluding, the Board notes that VA regulations provide 
that VA will assist the Veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. 
§ 3.159(c)(4)(i).  

In light of the Board's findings in this decision that there 
was no in-service injury or disease, and a lack of continuous 
post-service symptoms of Meniere's Disease, upon which a 
medical nexus opinion could even be based, because 
requirements in subsections (B) or (C) are not met with 
regard to the claim for service connection for Meniere's 
Disease, it is not necessary to obtain a medical examination 
or medical opinion in order to decide the issue of service 
connection for Meniere's Disease.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).

The Board notes the Veteran indicated in his substantive 
appeal that his service-connected diabetes, AHD, and 
hypertension had worsened in severity.  The Board considered 
remanding these claims to afford the Veteran a new VA 
examination; however, the Veteran did not provide specific 
information as to how the disabilities have increased in 
severity.  The mere fact that the Veteran has not had an 
examination in a few years does not necessarily render that 
examination inadequate for purposes of rating the Veteran's 
service-connected disability, particularly in a situation 
where the disability has stabilized for quite some time.  In 
situations where the Veteran can articulate or show some 
specific reasons why the last examination report no longer 
provides an accurate assessment as to the current severity of 
a condition, a new examination is certainly warranted.   

Here, however, the Veteran has not set forth specific 
evidence of an increase in the service-connected disabilities 
nor does the objective medical evidence show that his 
conditions have worsened in severity since the last VA 
examination so as to warrant a new examination.  As such, the 
Board finds that the last VA examination of record dated in 
2006 is adequate for rating purposes.  Finally, there is 
enough evidence in the claims file dated into 2007 to render 
a decision on the merits of the increased rating claims.

The Board finds that the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate these claims.  There is no 
indication that there is additional evidence to obtain or 
additional notice that should be provided.  There is no 
indication that there is any prejudice to the Veteran by the 
order of the events in this case.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran's claims were last readjudicated in an 
August 2007 supplemental statement of the case.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

I.  Service Connection for Meniere's Disease

The Veteran contends that he is entitled to service 
connection for Meniere's Disease.  He has not set forth any 
specific incident as to service incurrence.  He simply 
indicated in his substantive appeal that he currently had 
Meniere's Disease manifested by loss of hearing in both ears.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the lay and medical evidence in 
the Veteran's claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Having carefully considered the Veteran's claim for service 
connection for Meniere's Disease in light of the record and 
the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.  The Board finds that 
the Veteran did not sustain an injury or disease of Meniere's 
Disease in service, and did not experience chronic symptoms 
of Meniere's Disease in service.  In this regard, the 
Veteran's service treatment records are negative for 
complaints, treatment, or a diagnosis of Meniere's Disease.  
The Veteran denied ear trouble on his December 1964 service 
separation Report of Medical History.  There was no evidence 
of hearing loss on the December 1964 separation examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-10
10
LEFT
0
-5
-5
-10
0

The Board finds that the Veteran did not experience 
continuous post-service symptoms of Meniere's Disease.  Post-
service, Meniere's Disease is first noted in private medical 
records from Dr. SRDK dated in March 2003, some 29 years 
after the Veteran's discharge from active military service.  
While VA outpatient treatment records dated in September 2005 
reflect that the Veteran reported a history of Meniere's 
Disease since his discharge from active service, such 
reported history is outweighed by the absence of complaints 
or findings at service separation, the fact that it was not 
until 2003 that the Veteran reported a history continuous 
symptoms of Meniere's Disease, and the fact that no such 
history or symptoms are recorded in treatment records for 
decades after service separation.   

Looking at documented diagnoses in the claims file, there is 
a 29-year evidentiary gap in this case between the Veteran's 
active service and the earliest objective medical evidence of 
Meniere's Disease in 2003.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove that Meniere's Disease was the result of military 
service which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of Meniere's Disease between the period of active 
military service ending in 1964 and the first objective 
diagnosis in 2003 is itself evidence which tends to show that 
the Veteran's current condition did not have it's onset in 
service or for many years thereafter.

As the Veteran's Meniere's Disease was not shown during 
service or for years thereafter, service connection can only 
be granted if there is some competent evidence linking the 
current disability to service.  The Board finds that in this 
case there is no competent evidence that demonstrates that 
the Meniere's Disease is related to the Veteran's active 
military service.  VA treatment records dated in July 2005 
indicate the Veteran had poor hearing.  An entry dated in 
September 2005 shows the Veteran was status post 8th nerve 
ablation performed in 2002 at the Ohio State University 
Hospital.  No nexus opinions were provided. 

While the Veteran contends that Meniere's Disease has been 
present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 
492, 494-95 (1992).  The evidence of record does not show 
Meniere's Disease during service or for years thereafter, nor 
does it show that the Veteran's current problems are related 
to service; the evidence is not in relative equipoise.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for Meniere's Disease, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II.  Increased Rating Claims

Criteria for Rating Disabilities

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's disability.  Schafrath, 1 Vet. 
App. at 594.  In general, the degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

In cases involving aggravation, the rating will reflect only 
the degree of disability over and above the degree existing 
prior to the aggravation.  It is therefore necessary to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing prior to the 
aggravation, in terms of the rating schedule, except that if 
the disability is total (100 percent) no deduction will be 
made.  If the degree of disability prior to the aggravation 
is not ascertainable in terms of the schedule, no deduction 
will be made.  38 C.F.R. § 4.22, see also 
38 C.F.R. § 3.322.  A disability rating for aggravation is 
derived by reducing the current rating of the disability by 
the amount of the disability (as it would have been rated) 
prior to the aggravation.  See Hensley v. Brown, 5 Vet. App. 
155, 161 (1993) (citing 38 C.F.R. § 4.22).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Initial Rating for Diabetes Mellitus

The Veteran contends that his service-connected Type II 
diabetes mellitus with diabetic retinopathy warrants an 
initial rating in excess of 20 percent disabling.  Service 
connection for diabetes mellitus was awarded in a July 2006 
rating decision.  The RO assigned a 20 percent initial 
disability rating, effective June 2005.  

The Veteran is appealing the original assignment of the 20 
percent rating.  As such, the severity of the disability at 
issue shall be considered from the initial assignment of the 
disability rating to the present time.  See Fenderson, 12 
Vet. App. at 126. 

As an initial matter the Board notes that the Veteran 
receives a separate rating for erectile dysfunction 
associated with diabetes mellitus.  Thus, any symptomatology 
related to this disorder cannot be considered in the 
assignment of the rating for diabetes mellitus.  See 
38 C.F.R. § 4.14 (the evaluation of the same disability under 
various diagnoses is to be avoided).

Additionally, the Board notes that the service-connected 
diabetes mellitus includes diabetic retinopathy.  As this is 
a noncompensable complication, i.e., noncompensable 
impairment in central visual acuity based upon a September 
2005 optometry evaluation, it is considered part of the 
diabetic process under Diagnostic Code 7913.  See Note 1 
following Diagnostic Code 7913.

The Veteran's Type II diabetes mellitus was initially rated 
as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic 
Code 7913, which provides that a 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or hypoglycemic agent and restricted diet.    
A 40 percent rating is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to diabetic car providers, plus 
complications that would not be compensated if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would not be 
compensated if separately evaluated.  38 C.F.R. § 4.119. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's Type II diabetes mellitus have 
for the entire period of initial rating more closely 
approximated the criteria for the current 20 percent rating.  
38 C.F.R. § 4.7.  VA outpatient treatment records dated in 
2005 show the Veteran's diabetes mellitus was non-insulin 
dependent.  An entry dated in September 2005 reveals that the 
Veteran's diabetes was fairly well-controlled on oral agents 
(Metformin).

Upon VA examination in March 2006, the Veteran's diabetes 
remained non-insulin dependent.  He continued to take 
Metformin 500 milligrams twice a day.  The Veteran followed a 
restricted diet.  He denied episodes of hypoglycemic 
reactions or ketoacidosis.  He has denied any restriction of 
strenuous activities.  The examiner indicated there were no 
cardiac, visual, or neurovascular symptoms related to the 
diabetes.  The Veteran did not have any evidence of diabetic 
nephropathy.

While the March 2006 VA examiner noted the Veteran had 
paresthesias of the hands and feet, electromyograph (EMG) 
studies showed it was early bilateral carpel tunnel.  In an 
additional comments section, the examiner concluded that 
paresthesias were not evidence of peripheral neuropathy of 
the upper or lower extremities.  There were no diabetic skin 
abnormalities or any gastrointestinal symptoms relating to 
diabetes.  

VA outpatient treatment records dated in October 2006 reveal 
the Veteran's diabetes remained non-insulin dependent.  He 
was repeatedly counselled on the benefits of diet and 
exercise between 2006 and 2007.  The Veteran was advised to 
increase his physical activity in February 2007.  
  
In sum, it appears that the Veteran's Type II diabetes 
mellitus most nearly approximate the criteria for a 20 
percent rating.  An evaluation in excess of 20 percent, to 
include "staged" ratings, is not warranted for any period 
of initial rating because the evidence does not show 
symptomatology consistent with, or that more nearly 
approximates, diabetes mellitus requiring insulin or a 
regulation of activities.  38 C.F.R. § 4.119; See Fenderson, 
12 Vet. App. at 126.  Should the Veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, .7.  



Initial Rating for ASHD

The Veteran contends that his service-connected ASHD warrants 
an initial rating in excess of 20 percent disabling.  The 
Veteran contends that he is entitled to a higher initial 
rating than 20 percent, following the assignment of a rating 
of 30 percent for his current level of ASHD disability with a 
deduction of 10 percent for his pre-aggravation level of 
heart disability.  As the Veteran is appealing the original 
assignment of the 20 percent rating, the severity of the 
disability at issue shall be considered from the initial 
assignment of the disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran's ASHD was initially rated as 20 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7005, 
which provides that a 10 percent rating is assigned for a 
workload of greater than 7 MET's but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or continuous medication required.  A 30 percent rating is 
assigned for a workload of greater than 5 MET's but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  A 
60 percent rating is assigned for more than one episode of 
acute congestive heart failure in the past year, or a 
workload of greater than 3 MET's but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  38 C.F.R. § 4.104. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that for the entire period of initial rating the 
Veteran's ASHD more closely approximates the criteria for a 
30 percent disability.  38 C.F.R. § 4.7.

(i)  Pre-aggravation Disability Level

At the outset, the Board finds that there are no pre-service 
treatment records in the file.  Service treatment records do 
not contain an enlistment examination.  They are devoid of 
ASHD during his active military service.  

The Veteran did not seek treatment for his ASHD for many 
years after service.  The medical evidence relied upon by the 
RO in determining the pre-service/pre-aggravation level of 
disability are statements of the Veteran made to the March 
2006 VA examiner that he had a myocardial infarction in 1999 
and was status post coronary artery bypass graft (CABG) times 
three.  The RO further relied upon statements of the Veteran 
that he was taking Ecotrin, Atenolol, and Lisinopril to show 
continuous medication for blood pressure control.  No further 
information is available.  

The regulation (38 C.F.R. § 4.22) requires that the level of 
disability at entry to service be ascertained.  There are no 
records from the Veteran's entry to service regarding his 
heart disorder.  The next available records are dated in 
2005, some 39 years after the Veteran's discharge from 
service.  The record is simply too meager to found an 
adequate measure of pre-service/pre-aggravation disability.  
Accordingly, the Board finds that the Veteran's level of pre-
aggravation disability is not factually ascertainable; 
therefore, no deduction from the current level of disability 
will be made.  See 38 C.F.R. § 4.22.

(ii)  Disability Level

The competent evidence of record indicates that the Veteran's 
current level of disability demonstrates symptomatology 
consistent with a 30 percent rating.  In this regard, a 
February 2006 Adenosine Spect Myocardial Perfusion Study 
Report, while negative for ischemia, was positive for mild 
anterior perfusion defect.  Left ventricular ejection 
fraction (LVEF) was 63% and right ventricular ejection 
fraction was 55%.   

The March 2006 VA examination noted the study delineated 
above.  The Veteran indicated that he was taking Ecotrin, 
Atenolol, and Lisinopril.  Blood pressure was as follows: 
138/80; 134/70; and130/68.  Pulse was 60.  Respiratory rate 
was 18.  Jugular venous distention was absent.  Heart rhythm 
was regular.  Murmur was absent.  X-rays showed borderline 
cardiomegaly.  

VA outpatient treatment records dated between 2006 and 2007 
were negative for treatment referable to the Veteran's ASHD.  
As noted in Preliminary Matters, the 
Board considered remanding the matter for an additional VA 
examination; however, the Veteran has not set forth specific 
evidence showing an increase in the service connected ASHD 
nor does the objective medical evidence show that his 
condition has worsened in severity since the last VA 
examination so as to warrant a new examination.  The March 
2006 VA examination is adequate for rating purposes.  

In sum, the Board finds that the Veteran's ASHD is manifested 
by x-ray evidence of cardiomegaly.  Thus, the Veteran's ASHD 
is of a degree meriting a 30 percent rating.  See 38 C.F.R. § 
4.104.  There has been no objective evidence of 
acute congestive heart failure in the past year, or a 
workload of greater than 3 MET's but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or LVEF with an ejection fraction of 30 to 50 percent to 
warrant a 60 percent rating.  Id.  While METs testing was not 
done in the instant case, LVEF was measured in 2006 and was 
greater than 50%.  38 U.S.C.A. § 4.100(b).  

For these reasons, the Board finds that the level of 
disability meets the criteria for a 30 percent rating for the 
entire period of initial rating claim.  The Board has also 
concluded that the Veteran's pre-existing level of disability 
cannot be factually ascertained.  Without a factually 
ascertainable level of pre-aggravation disability, the 30 
percent disability rating cannot be reduced.  See 38 C.F.R. § 
4.22.  The Board concludes that a 30 percent initial rating 
is warranted for the entire period of initial rating claim.  
38 C.F.R. § 3.159.

Initial Rating for Hypertension

The Veteran contends that his service-connected hypertension 
warrants a higher (compensable) initial rating.  The Veteran 
contends that he is entitled to a higher initial rating than 
zero percent, following the assignment of an initial rating 
of zero percent for his ASHD disability, with a deduction of 
zero percent for his pre-aggravation level of disability.  As 
the Veteran is appealing the original assignment of the 
noncompensable rating, the severity of the disability at 
issue shall be considered from the initial assignment of the 
disability rating to the present time.  See Fenderson  at 
126. 

The Veteran's hypertension was initially rated as 
noncompensable (0 percent) under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, which provides that a 10 percent rating 
is warranted for hypertensive vascular disease manifested by 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more.  The 10 percent rating is 
also the minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
assigned for diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  38 C.F.R. 
§ 4.104.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that for the entire initial rating period the 
Veteran's hypertension more closely approximates the criteria 
for a zero percent initial disability rating.  38 C.F.R. 
§ 4.7. 

(i)  Pre-aggravation Disability Level

At the outset, the Board finds that there are no pre-service 
treatment records in the file.  Service treatment records do 
not contain an enlistment examination.  They are devoid of 
hypertension during his active military service.  The 
December1964 separation examination noted that 
systolic/diastolic blood pressure was 136/80.

The Veteran did not seek treatment for his high blood 
pressure for many years after service.  The medical evidence 
relied upon by the RO in determining the pre-service/pre-
aggravation level of disability are statements of the Veteran 
made to the March 2006 VA examiner that hypertension was 
diagnosed in 1999.  The RO further relied upon statements of 
the Veteran that he was taking Ecotrin, Atenolol, and 
Lisinopril for blood pressure control, which was confirmed by 
VA treatment records.  The RO also relied upon VA outpatient 
treatment records dated in March 2006 which indicated that 
the Veteran's Atenolol was increased due to a blood pressure 
reading of 141/80.  Such evidence, which is dated after the 
award of service connection, is for this reason of little 
probative value on the question of level of disability prior 
to service.  

The regulation (38 C.F.R. § 4.22) requires that the level of 
disability at entry to service be ascertained.  There are no 
records from the Veteran's entry to service regarding his 
blood pressure.  The next available records are dated in 
2005, some 39 years after the Veteran's discharge from 
service.  The record is simply too meager to found an 
adequate measure of pre-service/pre-aggravation disability.  
Accordingly, the Board finds that the Veteran's level of pre-
aggravation disability is not factually ascertainable.  No 
deduction from the Veteran's current level of disability will 
be made.  See 38 C.F.R. § 4.22.

(ii)  Disability Level

While no deduction will be made for the level of pre-
aggravation disability, the medical evidence of record 
indicates that the Veteran's current level of disability 
demonstrates symptomatology consistent with no more than the 
assigned zero percent rating.  In this regard, upon the March 
2006 VA examination blood pressure was as follows: 138/80; 
134/70; and130/68.  Pulse was 60.  Respiratory rate was 18.  
Jugular venous distention was absent.  Heart rhythm was 
regular.  Murmur was absent.  

VA outpatient treatment records dated between 2006 and 2007 
contained blood pressure readings ranging from 141/80 in 
March 2006 to 121/70 in June 2006.  As noted in Preliminary 
Matters, the Board considered remanding the matter for an 
additional VA examination; however, the Veteran has not set 
forth specific evidence showing an increase in the service 
connected hypertension nor does the objective medical 
evidence show that his condition has worsened in severity 
since the last VA examination so as to warrant a new 
examination.  In fact, VA outpatient treatment records dated 
thereafter show an improvement in blood pressure readings.  
The March 2006 VA examination is adequate for rating 
purposes.  

In sum, the Board finds that the Veteran's hypertension has 
not for any period of initial rating been productive of 
hypertensive vascular disease manifested by diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more.  For these reasons, the Veteran's 
hypertension has for the entire period of initial rating 
meriting no more than a noncompensable (zero percent) rating.  
See 38 C.F.R. § 4.104.  

The Board has concluded that the Veteran's current level of 
disability meets the criteria for a zero percent rating.  See 
Fenderson, 12 Vet. App. at 126.   The Board has also 
concluded that the Veteran's pre-existing level of disability 
cannot be factually ascertained.  In this instance, the pre-
aggravation level and the current disability are the same 
(zero percent); however, without a factually ascertainable 
level of pre-existing disability, the zero percent disability 
rating cannot be reduced.  See 38 C.F.R. § 4.22.  The Board 
concludes that the zero percent initial rating is warranted 
for the entire period of claim.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Onychomycosis

The Veteran contends that his service-connected onychomycosis 
warrants an initial compensable rating.  In a July 2006 
rating decision, service connection was granted for 
onychomycosis as associated with diabetes mellitus.  The RO 
assigned a noncompensable (0 percent) initial disability 
rating, effective January 2005.  The Veteran is appealing the 
original assignment of the noncompensable rating.  As such, 
the severity of the disability at issue shall be considered 
from the initial assignment of the disability rating to the 
present time. 

The Veteran's onychomycosis was initially rated as zero 
percent (noncompensably) disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (dermatophytosis), which provides that 
onychomycosis is to be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801-7805), or dermatitis (Diagnostic Code 7806) depending 
upon the predominant disability.  38 C.F.R. § 4.118.

As an initial matter, as onychomycosis is not on the head, 
face or neck, Diagnostic Code 7800 is not applicable.  Id.  
Similarly, as there is no evidence that onychomycosis causes 
scars other than on the head, face, or neck that are deep or 
that cause limited motion in an area or areas exceeding 6 
square inches or do not cause limited motion in an area or 
areas of 144 square inches or greater, diagnostic Codes 7801 
and 7802 are also not applicable.  Id.  Moreover, as there is 
no evidence of dermatitis or eczema covering less than at 
least 5 percent but less than 20 percent of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas, or intermitted systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12 
month period, Diagnostic code 7806 is not for application.  
Id.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's onychomycosis more closely 
approximates the criteria for a 10 percent rating under the 
analogous rating criteria for superficial scars that are 
painful on examination.  38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7804.

In this regard, VA outpatient treatment records dated in 
February 2006 show the Veteran had sore toenails.  Several 
toenails were thickened and yellowish-white.  There was 
mildly incurvation lateral hallux nail borders without frank 
cryptosis. The examiner noted mild soreness under the right 
fifth metatarsal head without callus or swelling.  The 
Veteran was diagnosed with onychomycosis.  The nails were 
reduced.  

An August 2006 VA outpatient treatment record notes the 
Veteran complained of painful nails.  The nails were debrided 
and bactroban was applied to the right hallux.  In October 
2006, the Veteran again complained of a sore big toenail and 
second toe.  The toenails were yellowing.  The hallux nails 
were thick and had mildly incurvating borders.  

In sum, the Veteran's onychomycosis has for the entire period 
of initial rating claim most nearly approximated the criteria 
for an initial 10 percent rating.  The same evidence also 
shows that an evaluation in excess of 10 percent is not 
warranted for any period of initial rating claim, to include 
that "staged" ratings are not warranted for any period.  In 
this case, the evidence does not show symptomatology 
consistent with scars that are deep or cause limited motion 
or dermatitis covering 20 to 40 percent of the body or 20 to 
40 percent of exposed areas, or the that the use of 
corticosteroids or other immunosuppressive drugs has been 
required.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7806.  
Should the Veteran's disability picture change in the future, 
a higher (increased) rating may be assigned.  See 38 C.F.R. 
§ 4.1.  

Initial Rating for Erectile Dysfunction

The Veteran contends that his service-connected erectile 
dysfunction warrants an initial compensable rating because 
the disability is "bad."  Service connection for erectile 
dysfunction associated with diabetes mellitus was awarded in 
a July 2006 rating decision.  The RO assigned a 
noncompensable (0 percent) rating, effective March 2006.  The 
Veteran is appealing the original assignment of the 
noncompensable rating.  As such, the severity of the 
disability at issue shall be considered from the initial 
assignment of the disability rating to the present time.  

The Veteran's erectile dysfunction was initially rated as 
zero percent (noncompensably) disabling under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522, which provides a 20 percent 
rating for penis deformity with loss of erectile power.  
38 C.F.R. § 4.115b.  The regulatory rating criteria provide 
that, in every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

As an initial matter, as there is no evidence of removal of 
half or more of the penis, removal of glans, atrophy of the 
testis, or removal of the testis, higher ratings are not 
warranted under Diagnostic Codes 7520, 7521, 7523, 7524.  The 
Board notes that special monthly compensation was assigned, 
and has been in effect from March 2006 for loss of use of a 
creative organ. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's service-connected erectile 
dysfunction has for the entire period of initial rating claim 
more closely approximated the criteria for a noncompensable 
(0 percent) rating.  38 C.F.R. §§ 4.3, 4.7.  In this regard, 
upon VA examination in March 2006, the Veteran reported not 
being able achieve vaginal penetration.  He reported an onset 
of erectile dysfunction approximately 3 months prior.  There 
was some question raised as to whether the use of Prozac was 
causing the symptoms.  He denied any current treatment.  VA 
outpatient treatment records dated between 2005 and 2007 were 
negative for treatment of erectile dysfunction.  

In sum, based on the evidence delineate above, the Veteran's 
erectile dysfunction most nearly approximate the criteria for 
a noncompensable rating.  An evaluation in excess of zero 
percent, to include "staged" ratings, is not warranted for 
any period of initial rating because the evidence does not 
show symptomatology consistent with penis deformity with loss 
of erectile power.  38 C.F.R. § 4.115b.  Should the Veteran's 
disability picture change in the future, a higher rating may 
be assigned.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim for higher initial disability 
rating, the doctrine is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.3, 4.7.    

Extraschedular Rating Considerations

In reaching this decision, the Board has considered the 
question of whether any of the Veteran's service-connected 
disabilities presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  The Board finds that 
the objective evidence does not support a finding that any of 
the service-connected disabilities interfere markedly with 
employment.  There is nothing in the record to distinguish 
this Veteran's case from the cases of numerous other veterans 
who are subject to the schedular rating criteria for the same 
disabilities.  The Veteran retired in 1994, prior to the 
effective date of the service-connected disabilities.  In 
addition, there is no evidence revealing frequent periods of 
hospitalization.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings adequately compensate the Veteran for the 
nature and extent of severity of his disabilities; therefore, 
in the absence of exceptional factors, the Board finds that 
the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  


ORDER


Service connection for Meniere's Disease (claimed as a 
hearing condition) is denied.

An initial evaluation in excess of 20 percent for Type II 
diabetes mellitus is denied.

An initial 30 percent evaluation for ASHD is granted.

An initial compensable evaluation for hypertension is denied.

An initial 10 percent evaluation for onychomycosis is 
granted.

An initial compensable evaluation for erectile dysfunction is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


